EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification, page 1, paragraph 1, line 2, after “19, 2019,” add – now US Patent 10,415,180,--
In the specification, page 1, paragraph 1, line 3, after “08, 2018,” add – now US Patent 10,240,284,--
In the abstract, line 3, replace “is disclosed” with –are disclosed—
In claim 1, line 2, replace “or” with –selected from the group consisting of—
In claim 1, line 3, replace “or” with –and--
In claim 5, line 2, delete “chemical”
In claim 5, line 2, after “is” add –selected from the group consisting of—
In claim 5, line 2, replace “or” with –and--
In claim 6, line 2, before “present” add –are—
In claim 6, line 2, before “are crosslinked” add –and—
In claim 6, line 3, after “selected from” add –the group consisting of--
In claim 8, line 2, replace “or” with –selected from the group consisting of—
In claim 8, line 3, replace “or” with –and--
In claim 9, line 2, before “made” add –are—
In claim 12, line 2, delete “chemical”
In claim 12, line 2, after “is” add –selected from the group consisting of—
In claim 12, line 2, replace “or” with –and--
In claim 13, line 2, before “present” add –are—
In claim 13, line 2, before “are crosslinked” add –and—
In claim 13, line 3, after “selected from” add –the group consisting of—

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, Dai (US 2012/0157248), because while Dai teaches internally or externally coating the stem portion of natural feathers in a shuttlecock with reinforcing materials including adhesive glue and polymers to increase the rigidity of the feather unit and reduce the problem of breaking the hitting impact of the shuttlecock, the prior art does not teach or fairly suggest feather shafts comprising feathers that are cross-linked with one or more crosslinking agents. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761